    Case 1:15-md-02657-FDS Document 1798 Filed 01/24/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



                                                 MDL NO. 1:15-md-2657-FDS
                                                 This document relates to:
IN RE: ZOFRAN® (ONDANSETRON)
                                                 All Actions
PRODUCTS LIABILITY LITIGATION




              PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                  JANUARY 27, 2020 STATUS CONFERENCE

 1. Filings Update

 2. State Court Update

 3. Update on GSK and Novartis Discovery

 4. Update on GSK Citizen Petition and FDA

 5. Update on Dr. Zambelli-Weiner

 6. Update on Supplemental Expert Reports

 7. Rodriguez – Plaintiffs’ and GSK’s Joint Proposed Amended Scheduling Order (No. 1:15-
    cv-13762-FDS, Dkt. No. 136)
        Case 1:15-md-02657-FDS Document 1798 Filed 01/24/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 2
